Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/2020, 04/08/2021, 07/26/2021, and 08/21/2022 were filed on 09/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The filing receipt, mailed 8/26/2022, states that this application was filed 02/07/2020. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 24-28, 30-33, 46, 48-51 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kutok et al (US20150320754 A1, Published 2015).
In regards to independent claims 22, 28, and 46, Kutok discloses at p.1, para [0005] a pharmaceutical composition comprising a PI3K inhibitor in combination with one or more of a second therapeutic agent, chosen from an AKT inhibitor, a BET inhibitor, both an AKT inhibitor and BET inhibitor. Kutok at p. 92, para. [0773] through p. 93, para. [0777] discloses a method of increasing susceptibility of a resistant cancer and treating a cancer that has developed resistance to either PI3K inhibitor or a second therapeutic agent, such as a BET inhibitor. Kutok at p. 5, para. [0035] discloses composition and methods to be used on a subject that is developing or is identified as developing, a decreased responsiveness to a first monotherapy (PI3K inhibitor or a second therapeutic agent such as BET inhibitors).
In regards to dependent claims 24, 30, and 48, Kutok discloses at p. 6, para. 0050 an embodiment of the combination that is administered to a mammal and the example given is human. 
In regards to dependent claim 25, 31, and 49, Kutok discloses at p. 23, para. 0215 that the types of cancers discussed in its disclosure include prostate cancer. 
In regards to dependent claims 26, 32, and 50, Kutok discloses at p. 10, para. 0085, an embodiment wherein a BET inhibitor is chosen from a list that includes JQ1.
In regards to dependent claims 27, 33, and 51, Kutok discloses at p. 8, para. 0066 an embodiment where an AKT inhibitor is chosen from a list that includes VQD-002.
Claim Rejections - 35 USC § 103
Claim(s) 22, 24-28, 30-33, 46, 48-51  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutok et al (US20150320754 A1, Published 2015) as evident by Stratikopoulos (Cancer Cell 2015, 27, 837-851) and Chandarlapaty (Cancer Cell, 2011, 19, 58-71).
The independent claim 22 and its dependent claims 24-27 recite a method for increasing the susceptibility of a cancer to treatment with a BET inhibitor comprising identifying a mammal as having a cancer at least partially resistant to BET inhibitor treatment and administering an AKT inhibitor in order to increase the susceptibility of cancer to treatment with BET inhibitor. The dependent claims describe embodiments wherein the mammal is a human, the cancer is prostate cancer, and wherein the BET and AKT inhibitors are chosen from a number of corresponding inhibitors, such as JQ1 (BET inhibitor) and VQD-002 (AKT inhibitor).
Independent claim 28 and its dependent claims 30-33 recite a similar method of increasing susceptibility of a cancer to treatment with a BET inhibitor comprising administering an AKT inhibitor to a mammal that has been identified as having a cancer at least partially resistant to BET inhibitor treatment. The dependent claims 30-33 use similar language to dependent claims 24-27 to further describe elements of independent claim 28 that are identical to those discussed above.
Independent claim 46 and its dependent claims recite a method of treating cancer comprising administering an AKT inhibitor and BET inhibitor to a mammal identified as having a cancer at least partially resistant to BET inhibitor treatment. Dependent claims 48-51 use language similar to dependent claims 24-27 and dependent claims 30-33 to further describe elements of independent claim 46 that are identical to those discussed above. 
In regards to independent claims 22, 28, and 46, Kutok teaches at p.1, para [0005] a pharmaceutical composition comprising a PI3K inhibitor in combination with one or more of a second therapeutic agent, chosen from an AKT inhibitor, a BET inhibitor, both an AKT inhibitor and BET inhibitor, or other inhibitor types as listed. Kutok at p. 92, para. [0773] through p. 93, para. [0777] further teaches a method of increasing susceptibility of a resistant cancer, delaying resistance, and treating a cancer that has developed resistance to either PI3K inhibitor or a second therapeutic agent, such as a BET inhibitor. Kutok at p. 5, para. [0035] teaches that its composition and methods may be used on a subject that is developing or is identified as developing, a decreased responsiveness to a first monotherapy (PI3K inhibitor or a second therapeutic agent such as BET inhibitors).
In regards to dependent claims 24, 30, and 48, Kutok teaches at p. 6, para. 0050 an embodiment of the combination that is administered to a mammal and the example given is human. 
In regards to dependent claim 25, 31, and 49, Kutok teaches at p. 23, para. 0215 that the types of cancers discussed in its teachings include prostate cancer. 
In regards to dependent claims 26, 32, and 50, Kutok teaches at p. 10, para. 0085, an embodiment wherein a BET inhibitor is chosen from a list that includes JQ1.
In regards to dependent claims 27, 33, and 51, Kutok teaches at p. 8, para. 0066 an embodiment where an AKT inhibitor is chosen from a list that includes VQD-002.  
Kutok reasonably suggests a method of inducing susceptibility in a cancer and/or a method of treating cancer at least partially resistant to a BET inhibitor via a method comprising administering a PI3K inhibitor, an AKT inhibitor, and/or a BET inhibitor, but does not specifically state a method without the PI3K inhibitor. 
Stratikopoulos throughout its teachings discusses methods of treating tumors with a combination therapy targeting the PI3K/AKT signaling pathway and the BET feedback loop. Stratikopoulos at p 844, para. 2-4, teaches that the PI3K signaling pathway responsible for tumor resistance is blocked from reactivation when treated with combination PI3K/BET therapy. Chandarlapaty also indicates that inhibiting AKT shows promising results towards overcoming resistance as will be discussed further. 
Taken together, it would have been prima facie obvious at the time of the effective filing date for one of ordinary skill in the art, considering the teachings of Kutok, for one of ordinary skill in the art to have combined a method of treating cancer comprising a PI3K and AKT inhibitor with a method of treating cancer comprising a PI3K and a BET inhibitor to arrive at a method of inducing susceptibility in a cancer resistant to BET inhibitor using an AKT inhibitor in a method of treating cancer that comprises administering both AKT inhibitor and BET inhibitor. 
Further, considering the evidentiary teachings of Stratikopoulos and Chandarlapaty, one of ordinary skill in the art would have reasonably expected that targeting AKT would lead to induced susceptibility to BET inhibition or that an AKT and BET inhibitor could be used in combination therapy to treat cancer that is resistant to BET inhibition. Stratikopoulos describes methods by which resistance to therapy is overcome by a combination of kinase and BET inhibitors. In its graphical abstract, Stratikopoulos shows the PI3K/AKT signaling pathway under PI3K inhibition. On the left an image is shown a signaling pathway that begins with PI3K inhibition and leads to resistance via an uninhibited feedback loop mediated by bromodomain receptor 4 (BRD4). On the right, this loop is inhibited by a BET inhibitor and leads to cell death and tumor regression. An important note is that the AKT acts as a component within the signaling pathway and is also a target within cancer therapy.
While Stratikopoulos points to a combination of PI3K and BET inhibitor, Chandarlapaty points to a combination that targets the AKT component of this pathway. Chandarlapaty teaches in its introduction that, in cancer, the PI3K/AKT/mTOR pathway is hyperactivated as a result of RTK activations by mutation or gene amplification, activating mutations of components of the pathway such as PI3K or AKT, and deletion or decreased function of tumor suppressors. Chandarlapaty teaches at p. 58, para. 2 that tumors with PTEN or PIK3CA mutations are hypersensitive to inhibition of components within the PI3K-AKT-mTOR signaling pathway, such as AKT, and that a number of inhibitors targeting PI3K, AKT, mTOR, and other components have been developed. Further, Chandarlapaty at p. 69, para. 5, l. 7 teaches that drugs that inhibit components of dysregulated mitogenic signaling pathways would be expected to relieve feedback inhibition of other components of the signaling network.
Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at the time of the effective filing date when using an AKT inhibitor to induce susceptibility to BET inhibitor or using an AKT inhibitor in combination with a BET inhibitor as in the instant claims. 
One of ordinary skill in the art would have been motivated to combine the embodiments as Kutok at p. 1, para. [0005] teaches the combination of PI3K inhibitor with a second therapeutic agent has a synergistic affect and allows for lower doses, lower frequency of administration, reduced side effects, reduced toxicity, and delaying resistance. Stratikopoulos at p. 844, para 4 also indicates combination therapy has similar advantages over monotherapy. Chandarlapaty at p. 69, para. 5, l. 11 also teaches that combination therapy should have enhanced antitumor activity. Therefore, one of ordinary skill in the art would have recognized these advantageous benefits in a combination therapy where AKT inhibitor and BET inhibitor are used. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624